Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
Claims 1-21 remain for examination. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-19, drawn to a product of a component with sections of different materials, C22C38/04;
II.	Claim(s) 20-21, drawn to a manufacturing method of manufacturing a tailor blank by welding, classified in class B22D47/00;
Invention II and Inventions I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP 806.05(f)). In the instant case, the product II (blade) as claimed can be made by another materially different process, such as solid diffusion bonding.
The examiner has required restriction between product (Invention I) and process (Invention II) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species: claims 4 and 5-6 depend on claim 1 individually,
Species 1: Claim(s) 4, Alloy A comprising 2.0-5.0wt% Mn;
Species 2: Claim(s) 5-6, Alloy A comprising 3.0-8.0 wt% Mn.
The species are independent or distinct because these applications are different Mn ranges.
This application contains claims directed to the following patentably distinct species: claims 8 and 9-11 depend on claim 1 individually,
Species 3: Claim(s) 8, Alloy A comprising 0.0-0.6 wt% Mo;
Species 4: Claim(s) 9-11, Alloy A comprising 0.1-2.0 wt% Mo.
The species are independent or distinct because these applications are different Mo ranges.
This application contains claims directed to the following patentably distinct species: claims 12 and 13-14 depend on claim 1 individually,
Species 5: Claim(s) 12, Alloy A comprising 2.0-6.0 wt% Cr;
Species 6: Claim(s) 13-14, Alloy A comprising 0.2-6.0 wt% Cr.
The species are independent or distinct because these applications are different Cr ranges.

. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734